COURT OF APPEALS OF VIRGINIA


              Present: Judges Alston, O’Brien and Senior Judge Clements
UNPUBLISHED


              Argued at Alexandria, Virginia


              MICHAEL HENRY VECHERY
                                                                             MEMORANDUM OPINION* BY
              v.      Record No. 1143-16-4                                 JUDGE JEAN HARRISON CLEMENTS
                                                                                    APRIL 4, 2017
              FLORENCE COTTET-MOINE


                                    FROM THE CIRCUIT COURT OF LOUDOUN COUNTY
                                                 Jeanette A. Irby, Judge

                                Michael Vechery, pro se.

                                Brian D. West (Sandground, West, Silek & Raminpour, PLC, on
                                brief), for appellee.


                      Michael Vechery (father) appeals a custody and visitation order. Father argues that the

              circuit court erred by (1) awarding Florence Cottet-Moine (mother) legal and physical custody of

              their daughter and “banning” father from attending her gymnastic practices; (2) “failing to re-open

              testimony, prior to issuing its May 2, 2016 order, to consider evidence that [mother] had been

              charged with assaulting [father];” (3) “allotting only 7 hours to a custody trial that the parties and

              prior judge expected to take two full days;” (4) “refusing to conduct an in camera interview with the

              daughter or to otherwise assess her ability to appear as a witness;” and (5) prohibiting the parties’

              daughter from playing competitive golf for one year “despite the absence of evidence suggesting




                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
that she was being harmed in any way by playing competitive golf.”1 We find no error, and affirm

the decision of the circuit court.

                                           BACKGROUND

          As the parties are fully conversant with the record in this case and because this

memorandum opinion carries no precedential value, this opinion recites only those facts and

incidents of the proceedings as necessary to the parties’ understanding of the disposition of this

appeal.

          “On appeal, we view the evidence in the light most favorable to . . . the party prevailing

below.” D’Ambrosio v. D’Ambrosio, 45 Va. App. 323, 335, 610 S.E.2d 876, 882 (2005)

(citations omitted).

          Mother and father are the parents to a child born in 2005. On January 22, 2014, the

Montgomery County Circuit Court in Maryland entered the most recent custody and visitation

order. The court awarded the parties joint legal custody of the child, but mother had

“tie-breaking authority.” The court also established a visitation schedule.

          After father moved from Montgomery County to Loudoun County, he filed a motion to

amend custody and visitation. The Loudoun County Juvenile and Domestic Relations District

Court awarded mother sole custody of the child. Father appealed to the circuit court.

          On April 7, 2016, father filed a motion requesting an in camera interview of the child by

the circuit court. On April 14, 2016, the parties appeared before the circuit court and presented

their arguments regarding the motion. On April 20, 2016, the circuit court entered an order that

deferred its ruling on the motion until the court heard further evidence.




          1
         Mother argues that father did not comply with several procedural rules and asks this
Court to dismiss his appeal. We find that any procedural errors, as discussed herein, do not
warrant dismissal of the appeal.
                                              -2-
       On April 20, 2016, the parties presented their evidence and argument. Father offered

evidence in support of his request for joint legal custody and primary physical custody of the

child. Mother offered evidence in support for her request for sole custody of the child. At the

conclusion of the evidence, the circuit court requested that the parties submit a written brief

regarding the change of circumstances, the factors in Code § 20-124.3, and the relief requested.

       On April 27, 2016, father filed a motion to reopen the evidence because of an incident

that occurred on April 24, 2016. As a result of the incident, mother was charged with assault and

battery against father. Father also renewed his request for an in camera interview with the child.

       On April 29, 2016, both parties filed the requested briefs with the circuit court. On May

2, 2016, the parties appeared before the circuit court, which issued its ruling orally. The circuit

court discussed, in detail, its findings pursuant to the Code § 20-124.3 factors. The circuit court

stated that it did not need to speak with the child and did “not find her of an age to state her

preference.” The circuit court ordered sole legal and physical custody of the child to mother and

modified father’s visitation. The circuit court further held that the child was not to play

competitive golf for one year. It also held that father was not allowed to attend the child’s

gymnastics practices and that he had to remain on the sideline of the opposing team when he

attended the child’s other sporting events.

       On June 3, 2016, the parties appeared before the circuit court for clarification of the

ruling. On June 7, 2016, the parties appeared before the circuit court for further clarification and

presentation of the order. On June 9, 2016, the circuit court entered the custody and visitation

order. This appeal followed.




                                                 -3-
                                            ANALYSIS

       “In matters of custody, visitation, and related child care issues, the court’s paramount

concern is always the best interests of the child.” Farley v. Farley, 9 Va. App. 326, 327-28, 387

S.E.2d 794, 795 (1990).

                                      Assignment of error #1

       Father argues that the circuit court erred in awarding mother sole legal and physical

custody of their daughter and prohibiting him from attending the child’s gymnastics practices.

       “As long as evidence in the record supports the trial court’s ruling and the trial court has

not abused its discretion, its ruling must be affirmed on appeal.” Brown v. Brown, 30 Va. App.

532, 538, 518 S.E.2d 336, 338 (1999). “Where the record contains credible evidence in support

of the findings made by that court, we may not retry the facts or substitute our view of the facts

for those of the trial court.” Ferguson v. Stafford Cty. Dep’t of Soc. Servs., 14 Va. App. 333,

336, 417 S.E.2d 1, 2 (1992).

       A court “shall consider” the factors in Code § 20-124.3 to determine the “best interests of

a child” for custody or visitation. Those factors are:

               1. The age and physical and mental condition of the child, giving
               due consideration to the child’s changing developmental needs;

               2. The age and physical and mental condition of each parent;

               3. The relationship existing between each parent and each child,
               giving due consideration to the positive involvement with the
               child’s life, the ability to accurately assess and meet the emotional,
               intellectual and physical needs of the child;

               4. The needs of the child, giving due consideration to other
               important relationships of the child, including but not limited to
               siblings, peers and extended family members;

               5. The role that each parent has played and will play in the future,
               in the upbringing and care of the child;



                                                -4-
                6. The propensity of each parent to actively support the child’s
                contact and relationship with the other parent, including whether a
                parent has unreasonably denied the other parent access to or
                visitation with the child;

                7. The relative willingness and demonstrated ability of each parent
                to maintain a close and continuing relationship with the child, and
                the ability of each parent to cooperate in and resolve disputes
                regarding matters affecting the child;

                8. The reasonable preference of the child, if the court deems the
                child to be of reasonable intelligence, understanding, age and
                experience to express such a preference;

                9. Any history of family abuse as that term is defined in
                § 16.1-228 or sexual abuse. If the court finds such a history, the
                court may disregard the factors in subdivision 6; and

                10. Such other factors as the court deems necessary and proper to
                the determination.

Code § 20-124.3.

        A court “is not required to quantify or elaborate exactly what weight or consideration it

has given to each of the statutory factors.” Sargent v. Sargent, 20 Va. App. 694, 702, 460 S.E.2d

596, 599 (1995) (quoting Woolley v. Woolley, 3 Va. App. 337, 345, 349 S.E.2d 422, 426

(1986)).

        The circuit court reviewed each of the factors and explained, in detail, its findings. The

circuit court concluded that “[t]here is no cooperation between these parties,” and “it is not in

[the child’s] best interests for them not to be able to cooperate.”

        On appeal, father disagrees with many of the circuit court’s factual findings. The circuit

court expressed concerns it had about father. The circuit court made its findings after seeing and

hearing the witnesses. “It is well established that the trier of fact ascertains a witness’ credibility,

determines the weight to be given to their testimony, and has the discretion to accept or reject

any of the witness’ testimony.” Street v. Street, 25 Va. App. 380, 387, 488 S.E.2d 665, 668



                                                 -5-
(1997) (en banc). Contrary to father’s arguments, the evidence supports the circuit court’s

findings.

       The circuit court held that father disrupted the child’s gymnastics practices. A witness

testified that father would show up at gymnastics practice, interrupt the class, and pull the child

out of practice. She would not return to the practice until mother told her to do so. Based on the

evidence, the circuit court did not abuse its discretion when it prohibited father from attending

gymnastics practices.

                                      Assignment of error #2

       Father argues that the circuit court erred in not granting his motion to re-open the

evidence and allowing him to present evidence about mother’s assault and battery charge.

       On April 27, 2016, which was seven days after the parties presented their cases, father

filed a “Verified Motion to Reopen the Evidence.” In his motion, he discussed an incident that

occurred on April 24, 2016 at the child’s soccer game. The incident resulted in mother being

charged with assault and battery against father and father requesting a protective order. Father

argued that the circuit court should hear evidence about the incident because it demonstrated

mother’s “detrimental and hugely destructive behavior . . . that fully reflects her decision-making

and lack of awareness of how her behavior and hostility affect[s]” the child.

       Contrary to father’s assertions, the circuit court did not rule on father’s motion. Since

father did not obtain a ruling on his motion, “there is no ruling for [this Court] to review.” See

Fisher v. Commonwealth, 16 Va. App. 447, 454, 431 S.E.2d 886, 890 (1993).

                                      Assignment of error #3

       Father argues that the circuit court erred in “allotting only 7 hours” for the parties’ trial

because the parties had discussed with a different judge that they would need two full days.




                                                -6-
Father asserts that he was “severely prejudiced” by being “forced to cut witness testimony short

and deprived of an afternoon to prepare his witnesses.”

       At the beginning of the hearing on April 20, 2016, father’s counsel informed the circuit

court that they appeared before a different judge a week prior and told the judge that they did not

think that they had sufficient time to present the case in one day. The prior judge did not alter

the hearing date and told the parties to come back on April 20. On April 20, the circuit court

asked counsel if they agreed on the amount of time for the hearing when they scheduled it.

Father’s counsel responded that they had been in agreement to set the hearing for one day. The

circuit court then stated, “So you asked for one day, you’re going to get one day and divide your

time accordingly.”

                 A litigant has a right to have his case fully and fairly argued before
                 the jury. In the absence of statutes providing otherwise, the time
                 allowed counsel for argument is within the sound discretion of the
                 court, the exercise of which will not be interfered with by an
                 appellate court in the absence of a clear showing of prejudice to the
                 substantial rights of the complaining party. No precise rule can be
                 laid down as to the time limit to which the argument of counsel
                 may be properly restricted. What limitation is a reasonable one
                 will necessarily depend greatly upon the circumstances and nature
                 of the particular case.

Brown v. Peters, 202 Va. 382, 391, 117 S.E.2d 695, 700 (1961) (citations omitted).

       There is no indication that father was prejudiced by the circuit court holding the parties to

their original agreement to present the custody and visitation case in one day.2 Contrary to

father’s arguments, he had sufficient time to present his witnesses and make his arguments. In

addition, the circuit court allowed the parties to submit written briefs to further argue their

positions at the conclusion of the evidence. The circuit court did not abuse its discretion in

holding that the custody and visitation case would be heard in one day.



       2
           The issues of child support and attorney’s fees were scheduled for another day.
                                                 -7-
                                        Assignment of error #4

         Father argues that the circuit court erred in refusing to conduct an in camera interview

with the child. On April 7, 2016, father filed a motion requesting that the court meet with the

child in chambers, outside of the presence of the parties. The circuit court deferred ruling on the

motion until after it had heard the evidence. In the middle of the hearing on April 20, 2016,

father’s counsel withdrew his motion for an in camera interview. Counsel told the circuit court

that he spoke with father, and they decided that the child’s “voice has been heard sufficiently”

through the evidence presented. After the evidence was presented, father filed a motion to

reopen the evidence and renewed his motion for the circuit court to conduct an in camera

interview with the child. On May 2, 2016, the circuit court issued its ruling from the bench.

While reviewing the Code § 20-124.3 factors, the circuit court held that it did not need to speak

with the child.

         In M.E.D. v. J.P.M., 3 Va. App. 391, 404, 350 S.E.2d 215, 224 (1986), this Court held,

“In the absence of any action to call the child as a witness, we believe the court did not err in

declining to ‘meet with’ her in chambers.” At the time the evidence was presented in this case,

father did not call the child as a witness and agreed that the child did not need to be called.

Consequently, the circuit court did not err by refusing to conduct an in camera interview with the

child.

                                        Assignment of error #5

         Father argues that the circuit court erred in ordering that the child could not play

competitive golf for one year. He asserts there was no evidence to suggest that prohibiting the

child from playing competitive golf is in her best interests.

         Both mother and father testified that the child was a good golf player and enjoyed golf.

Father presented evidence that the child was “phenomenal” at golf “for her age” and had “the

                                                 -8-
potential to definitely make it on the LPGA [tour].”3 Father testified that the child played in

nineteen golf tournaments the year prior to the hearing, and he would like for her to play in

between twenty and twenty-five golf tournaments for the upcoming year. Father admitted that

he was willing to take the child out of school, so that she could travel and play in a golf

tournament. He also did not like the fact that mother took the child to a different golf pro for a

lesson because father believed that the lesson negatively affected the child’s swing.

       Mother testified that she and the child participated in a parent-child golf event and that

father was upset. He emailed her to say that he did not want the child to play any competitive

golf on mother’s weekends without his approval. He also did not want mother to come to any of

the child’s golf tournaments.

       With respect to the child’s participation in golf, the final order states:

                [The child] shall not be permitted to play competitive golf for one
                year. Competitive golf is defined by the court as no tournaments
                and no lessons with any golf pro with the exception of the Father.
                The Father and [the child] may play no more than one (1) round of
                golf per week or five (5) hours with putting and practice whichever
                is greater. When [the child] returns to Golf Tournaments the
                Father shall inform in advance to the Mother of all tournament[s]
                the child is involved and signed up for with the location day and
                time.

       The circuit court found that the child was “probably a very talented golfer.” The circuit

court noted that father wants the child to play more golf, but he “basically forbids mother from

participating with [the child] and golf pretty much on any level.” The circuit court held that

“father seems to have a one-track focus that golf is it.”

                The authority vested in a trial court to decide issues concerning the
                care, custody, support and maintenance of the minor children, the
                visitation rights of the non-custodial parent, and the extent to
                which those rights and responsibilities shall be apportioned
                between estranged parents is a matter of judicial discretion which


       3
           LPGA is the abbreviation for Ladies Professional Golf Association.
                                               -9-
                courts must exercise with the welfare of the children as the
                paramount consideration.

Eichelberger v. Eichelberger, 2 Va. App. 409, 412, 345 S.E.2d 10, 11 (1986). This Court held

that a court may restrict a child’s activity with the non-custodial parent when “the activity

presented a danger to the child or otherwise affected the child’s welfare.” Id. at 411, 345 S.E.2d

at 11.

         The circuit court held that competitive golf affected the child’s welfare. The judge

explained, “It is too much stress and I just think maybe if we take that out of the equation,

perhaps things will calm down a bit.” Considering the facts of this case, the circuit court did not

abuse its discretion in prohibiting the child from playing competitive golf for one year.

                                       Attorney’s fees and costs

         Mother asks this Court to award her attorney’s fees and costs incurred on appeal. See

O’Loughlin v. O’Loughlin, 23 Va. App. 690, 695, 479 S.E.2d 98, 100 (1996). On consideration

of the record before us, we deny her request for an award of attorney’s fees and costs she

incurred on appeal.

                                           CONCLUSION

         For the foregoing reasons, the circuit court’s ruling is affirmed.

                                                                                            Affirmed.




                                                 - 10 -